Exhibit (n)(3) under Form N-1A Exhibit 1 under Item 601/Reg. S-K CLASS Y SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 6/30/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement for the Class Y Shares will consist of sales to institutional purchasers requiring less distribution support activity and less shareholder services, who are also seeking low expense ratios.In connection with this basic arrangement, Class Y Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class Y Shares Sales Load None Contingent Deferred Sales Charge ("CDSC") None Shareholder Service Fee None 12b-1 Fee None Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class Y Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Class Y Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privilege: Class Y Shares may be exchanged for Class Y Shares of any other Federated fund or share class that does not have a stated sales charge or contingent deferred sales charge, except Class A Shares of Federated Liberty U.S. Government Money Market Trust and Class K Shares. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. SCHEDULE OF FUNDS OFFERING CLASS Y SHARES The Funds set forth on this Schedule each offer Class Y Shares on the terms set forth in the Class Y Shares Exhibit to the Multiple Class Plan, in each case as indicated below: Multiple Class Company Series Federated Income Securities Trust Federated Short Term Income Fund Federated U.S. Government Securities Fund: 1-3 Years Intermediate Municipal Trust Federated Intermediate Municipal Trust
